Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai et al. (US 2012/0098875) in view of Shinkai et al. (US 2012/0274867; hereinafter Shinkai’467); further in view of Zang ((US 2008/0020007).
Regarding claim 1, Shinkai et al. (figures 1-3 and 71) discloses a liquid crystal display device comprising: 
a liquid crystal panel (see at least paragraph 0109); 
an optical sheet (see at least paragraph 0117) positioned below the liquid crystal panel; 
a light guide plate (10) positioned below the optical sheet; 
a selective light-blocking panel (30) positioned below the light guide plate; 
a reflector (40) positioned below the selective light-blocking panel; and 
a light emitting diode (20) assembly positioned on a side of the light guide plate, 
wherein the selective light-blocking panel is sectioned into a plurality of blocks that are individually driven (30A and 30B), and each block transmits the light emitted to the back surface of the light guide plate when turned on, and diffuses and reflects the light emitted to the back surface of the light guide plate when turned off, and 
wherein a luminance of the light that is transmitted through a block that is turned on among the plurality of blocks is lower than a luminance of the light that is diffused and reflected by a block that is turned off among the plurality of blocks (see at least paragraph 0138).
Shinkai et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Shinkai et al. 
Shinkai’467 (figure 23; in at least paragraph 0023) teaches the entire reflector includes a black material.  Given the teachings of Shinkai’467, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector in order to achieve a visual effect without black lattice/bezel.  Therefore, Shinkai et al. as modified by Shinkai’467 teaches the reflector is black to absorb light that is emitted to a back surface of the light guide plate and then transmitted through the selective light-blocking panel and wherein a luminance of the light that is transmitted through a block that is turned on among the plurality of blocks is lower than a luminance of the light that is diffused and reflected by a block that is turned off among the plurality of blocks based on the reflector absorbing the light that is transmitted through the block that is turned on.
In addition, Zang (figures 1-4c) teaches wherein the selective light-blocking panel includes a first substrate and a second substrate (48a and 48b), which have a first electrode and a second electrode (see at least paragraph 0108), respectively, and a polymer dispersed liquid crystal layer (40) interposed between the first and second substrates, wherein the polymer dispersed liquid crystal layer includes liquid crystal molecules which are encapsulated by a capsule and dispersed in a matrix of polymer, and wherein refractive indexes of the capsule and the liquid crystal molecules match each other (see at least paragraph 0061). Given the teachings of Zang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Shinkai et al. with the PDLC as taught by Zang in order to enable such format flexible and efficient roll-to-roll continuous or semi-continuous manufacturing. These processes are easily scalable, can be carried out efficiently, at low cost.

Shinkai et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 3, Shinkai et al. (figures 1-3 and 71) discloses the selective light-blocking pane includes a first substrate and a second substrate, which have a first electrode and a second electrode, respectively, and a polymer dispersed liquid crystal layer interposed between the first and second substrates.
Regarding claim 4, Shinkai et al. (figures 1-3 and 71) discloses the polymer dispersed liquid crystal layer is interposed between the first substrate and the second substrate.
Regarding claim 5, Shinkai et al. (figures 1-3 and 71) discloses the first electrode and the second electrode are transparent electrodes, and the first substrate and the second substrate are transparent substrates.
Regarding claim 6, Shinkai et al. (figures 1-3 and 71) discloses the polymer dispersed liquid crystal layer includes an isotropic liquid crystal (see at least paragraph 0164).
Regarding claim 7, Shinkai et al. (figures 1-3 and 71) discloses one electrode of the first and second electrodes is divided into the blocks.
Regarding claim 8, Shinkai et al. (figures 1-3 and 71) discloses wherein the polymer dispersed liquid crystal layer becomes transparent when a voltage is applied to the first and 
The limitation, “the polymer dispersed liquid crystal layer includes liquid crystal molecules which are encapsulated and dispersed in a polymer, wherein the polymer dispersed liquid crystal layer becomes transparent when a voltage is applied to the first and second electrodes so that a corresponding block is turned on, and wherein the polymer dispersed liquid crystal layer becomes opaque when a voltage is not applied to the first and second electrodes so that a corresponding block is turned off” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Shinkai et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 9, Shinkai et al. (figures 1-3 and 71) discloses the selective light-blocking panel includes a polymer dispersed liquid crystal (PDLC), a polymer network liquid crystal (PNLC), a polymer stabilized liquid crystal (PSLC), a liquid crystal stabilized polymer (LCSP), or a polymer stabilized ferroelectric liquid crystal (PSFLC).
Regarding claim 8, Shinkai et al. (figures 1-3 and 71) discloses wherein the luminance of the light are adjusted so that a bright image is made brighter and a dark image is made darker, whereby a dynamic contrast ratio is improved and a vivid image is realized.
The limitation, “t wherein the luminance of the light are adjusted so that a bright image is made brighter and a dark image is made darker, whereby a dynamic contrast ratio is improved and a vivid image is realized” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Shinkai et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871